As filed with the Securities and Exchange Commission on March 19, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 THE TORO COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 41-0580470 (I.R.S. Employer Identification No.) 8111 Lyndale Avenue South Bloomington, Minnesota55420-1196 (Address of Principal Executive Offices) (Zip Code) The Toro Company 2010 Equity and Incentive Plan (Full Title of the Plan) Timothy P. Dordell, Esq. Vice President, Secretary and General Counsel The Toro Company 8111 Lyndale Avenue South Bloomington, Minnesota55420-1196 (952) 888-8801 (Name and Address, including Zip Code, and Telephone Number, including Area Code, of Agent for Service) Copies requested to: Amy E. Culbert, Esq. Oppenheimer Wolff & Donnelly LLP 45 South Seventh Street, Suite 3300 Minneapolis, Minnesota55402-1509 (612) 607-7287 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o
